DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s request for continued examination dated December 7, 2021.  Claim 1 is amended, Claims 18-20 are new. Claims 1-10 and 12-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-10, 12-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015108078-A1 (hereinafter YAMADA machine translation relied upon) in view of US Patent App 20160128378-A1 (hereinafter KUERSTEINER) and US 6595217 B1 (hereinafter CASE).
Regarding claims 1 and 2, YAMADA discloses tip paper for a smoking article that feels good when the smoker comes into contact with the paper (Abstract).  YAMADA teaches an aerosol generating member (Fig. 1, cigarette engraving 1);  5a filter (filter portion 9) comprising a filter material (charcoal segment filter tow 3) and one or more filter wrappers (molding paper 6) wound around an outer circumferential surface of the filter material; and an outer wrapper (chip paper 5) wound around the outer circumferential surfaces of an end part of the aerosol 10generating member and the filter, wherein the outer circumferential surface of the outer wrapper has an arithmetic mean roughness of less than 2.0 µm or is 1.0 µm or less and the outer wrapper has a hardness less than 90%.    
Regarding the arithmetic mean roughness, YAMADA teaches smoothness of the wrapping paper is improved by including nanofibers to produce a good touch for the smoker.  YAMADA teaches that the smoothness is high in the chip paper containing the nanofibers (Page 2, see highlighted portion).   YAMADA goes on to disclose that the nanofibers are small in micro size when measured on a micrograph and therefore are very smooth.  YAMADA further General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.
YAMADA does not explicitly disclose wherein a hardness of the filter wound with the outer wrapper is less than 90%15 and the filter wound with the outer wrapper has a compression recovery of 60% or more and less than 80% after a compression load of 2.5 N is applied to a range of a length of 10 mm in the diameter direction thereof.  
KUERSTEINER teaches a smoking article comprising a tobacco rod, a filter and tipping material attaching the tobacco rod and the filter (Abstract).  KUERSTEINER teaches that the smoking article should have hardness which denotes a resistance to deform.  Where the hardness is greater, the article returns to the original, undepressed, cigarette diameter (¶10).  KUERSTEINER teaches that when the smoking article is compressed to 66.67% of its original diameter it returns to 33.33% of its original diameter (¶108).  Further KUERSTEINER teaches that it would be preferable for the mouth end to return to a perfect circle (0% ovality) after deformation (¶114).   As discussed above with respect to arithmetic mean roughness, given General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.
KUERSTEINER teaches that the hardness of the smoking article is at least about 90%.  This means that it could be slightly less or slightly more.  Therefore less than 90% is contemplated.  
CASE teaches a cigarette filter rod comprising a filtration material moisture disintegrative paper (Abstract).  CASE teaches that resulting filter rod preferably exhibits a Borgwaldt hardness of between 50% and 95% (Col. 2, lines 9-10).
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified YAMADA to provide wherein a hardness of the filter wound with the outer wrapper is less than 90% and the filter wound with the outer wrapper has a compression recovery of 60% or more after a compression load of 2.5 N is applied to a range of a length of 10 mm in the diameter direction thereof as taught in KUERSTEINER and CASE.  Regarding the compression recovery and load, a person of ordinary skill in the art would obviously provide a wrapper that maintained a circular shape throughout the smoking of the article.  Doing so would improve user experience and perception of product In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) .  CASE explicitly teaches a filter with a hardness between 50% and 95%.  In the instant case, the device of YAMADA would not operate differently than the claimed values and since a hardness of at least about 90% would function as with the claimed values.  A person of ordinary skill in the art would obviously combine the teachings of YAMADA, KUERSTEINER and CASE to provide a filter with a variable hardness.  Doing so would customize the user experience and provide a range of mouth feel and smoothness.  
Regarding claim 3, modified YAMADA discloses the smoking article of claim 1 as discussed above.  For the reasons discussed above, KUERSTEINER further discloses wherein a recovery angle after folded of the 25outer wrapper or the one or more filter wrappers is 60 degrees or more.  
Regarding claim 4, modified YAMADA discloses the smoking article of claim 3 as discussed above.  For the reasons discussed above, KUERSTEINER further discloses wherein the recovery angle after folded of the outer wrapper or the one or more filter wrappers is 30100 degrees or more.  
Regarding claim 5, modified YAMADA discloses the smoking article of claim 4 as discussed above.  For the reasons discussed above, KUERSTEINER further discloses wherein the recovery angle after folded of the outer wrapper or the one or more filter wrappers is 100 degrees or more and 120 degrees or less.  
Regarding claim 6, modified YAMADA discloses the smoking article of claim 1 as discussed above.  YAMADA further discloses wherein the outer wrapper is a sheet including a plurality of layers (Claim 3).  
Regarding claim 7, modified YAMADA discloses the smoking article of claim 6 as discussed above.  YAMADA further discloses wherein the sheet including the plurality of layers comprises a base layer composed of a film containing polyolefin or polyester as a main component.  YAMADA discloses a list of materials to be used, “polystyrene, polycarbonate, poly (meth) acrylate, polyvinyl chloride, polyethylene terephthalate,nylon-6,6, nylon-4,6. Plastic 
Regarding claim 9, modified YAMADA discloses the smoking article of claim 7 as discussed above.  YAMADA further discloses wherein the sheet including the plurality of layers further comprises a surface layer provided on one surface or both surfaces of the base layer (Page 3, the paper can include a plurality of layers without limitation to the order or surfaces).  
Regarding claim 10, modified YAMADA discloses the smoking article of claim 9 as discussed above.  YAMADA further discloses wherein the surface layer contains an inorganic filler (Page 3, Claim 8).  
Regarding claim 12, modified YAMADA discloses the smoking article of claim 1 as discussed above.  Modified YAMADA does not explicitly disclose wherein a basis weight of the outer wrapper is 100 g/m2 or more.  
KUERSTEINER teaches one or more filter wrappers have a basis weight greater than 50 grams per square meter (¶60).  KUERSTEINER further teaches that the basis weight can be more or less, but also that there may be multiple filter wrappers and therefore the basis weight can increase with additional wrappers.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified YAMADA to provide wherein a 2 or more.  Though KUERSTEINER teaches that greater than 100 g/m2 is not a preferred, it does not exclude, especially when multiple wrappers are employed.
Regarding claim 13, modified YAMADA discloses the smoking article of claim 1 as discussed above.  Modified YAMADA does not explicitly disclose wherein a thickness of the outer wrapper is 100 µm or more.  
YAMADA discloses that the thickness of the chip paper is usually 10 to 50 μm (page 3).  YAMADA further discloses that the chip paper may comprise several layers.  Therefore the chip paper can be thicker.
KUERSTEINER teaches that the filter wrapper can have a thickness of 100 μm (¶92).  In one embodiment the thickness is 140 μm (¶100).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified YAMADA to provide wherein a thickness of the outer wrapper is 100 µm or more.  A person or ordinary skill in the art would vary the thickness of the wrapping paper to minimize deformation or improve mouth feel.  
Regarding claim 14, modified YAMADA discloses the smoking article of claim 1 as discussed above.  YAMADA further discloses wherein the one or more filter wrappers are films containing polyolefin as a main component or 30films containing polyester as a main component.   YAMADA discloses a list of materials to be used, “polystyrene, polycarbonate, poly (meth) acrylate, polyvinyl chloride, polyethylene terephthalate,nylon-6,6, nylon-4,6. Plastic 
Regarding claim 16, modified YAMADA discloses the smoking article of claim 14 as discussed above.  Modified YAMADA does not explicitly disclose wherein a total basis weight of the one or more filter wrappers is 100 g/m2 or more.  
KUERSTEINER teaches one or more filter wrappers have a basis weight greater than 50 grams per square meter (¶60).  KUERSTEINER further teaches that the basis weight can be more or less, but also that there may be multiple filter wrappers and therefore the basis weight can increase with additional wrappers.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified YAMADA to provide wherein a total basis weight of the one or more filter wrappers is 100 g/m2 or more.  A person of ordinary skill in the art would layer filter wrappers to achieve a desired mouth feel and lack of deformation.  These filter layers would result in a basis weight of 100 g/m2 or more.  Though KUERSTEINER teaches that greater than 100 g/m2
Regarding claim 17, modified YAMADA discloses the smoking article of claim 14 as discussed above.  Modified YAMADA does not explicitly disclose wherein a total thickness of the one or more 5filter wrappers is 100 µm or more.
YAMADA discloses that the thickness of the chip paper is usually 10 to 50 μm (page 3).  YAMADA further discloses that the chip paper may comprise several layers.  Therefore the chip paper can be thicker.
KUERSTEINER teaches that the filter wrapper can have a thickness of 100 μm (¶92).  In one embodiment the thickness is 140 μm (¶100).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified YAMADA to provide wherein a total thickness of the one or more filter wrappers is 100 µm or more.  A person or ordinary skill in the art would vary the thickness of the wrapping paper to minimize deformation or improve mouth feel.  
Regarding claims 18-19, modified YAMADA discloses the smoking article of claim 1 as discussed above.  Modified YAMADA does not explicitly disclose wherein the hardness is 80% or more or wherein the hardness is 85% or more.  
KUERSTEINER teaches that the hardness of the smoking article is at least about 90%.  This means that it could be slightly less or slightly more.  Therefore less than 90% is contemplated.  
CASE teaches a cigarette filter rod comprising a filtration material moisture disintegrative paper (Abstract).  CASE teaches that resulting filter rod preferably exhibits a Borgwaldt hardness of between 50% and 95% (Col. 2, lines 9-10).
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified YAMADA to provide wherein the hardness is 80% or more or wherein the hardness is 85% or more as taught in KUERSTEINER and CASE.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  CASE explicitly teaches a filter with a hardness between 50% and 95%.  In the instant case, the device of YAMADA would not operate differently than the claimed values and since a hardness of at least about 90% would function as with the claimed values.  A person of ordinary skill in the art would obviously combine the teachings of YAMADA, KUERSTEINER and CASE to provide a filter with a variable hardness.  Doing so would customize the user experience and provide a range of mouth feel and smoothness.  
Regarding claim 20, modified YAMADA discloses the smoking article of claim 1 as discussed above.  Modified YAMADA does not explicitly disclose wherein the compression recovery is less than 70%.
KUERSTEINER teaches a smoking article comprising a tobacco rod, a filter and tipping material attaching the tobacco rod and the filter (Abstract).  KUERSTEINER teaches that the smoking article should have hardness which denotes a resistance to deform.  Where the hardness is greater, the article returns to the original, undepressed, cigarette diameter (¶10).  KUERSTEINER teaches that when the smoking article is compressed to 66.67% of its original diameter it returns to 33.33% of its original diameter (¶108).  Further KUERSTEINER teaches that it would be preferable for the mouth end to return to a perfect circle (0% ovality) after General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over YAMADA in view of KUERSTEINER an in further view of WO 2012049880-A1 (hereinafter ONO) machine translation relied upon.  
Regarding claim 8, modified YAMADA discloses the smoking article of claim 7 as discussed above.  Modified YAMADA does not explicitly disclose wherein the base layer is a biaxially-drawn 10film.  
ONO teaches a cigarette with a filter member and a wrap.  The wrap is made from a polymer material, “mixed with polyethylene or polypropylene, for example, YUPO manufactured by YUPO Corporation” (page 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified YAMADA to provide disclose wherein the base layer is a biaxially-drawn film as taught in ONO.  The instant application 
Regarding claim 15, modified YAMADA discloses the smoking article of claim 14 as discussed above.  Modified YAMADA does not explicitly disclose wherein the one or more filter wrappers are biaxially-drawn films.  
ONO teaches a cigarette with a filter member and a wrap.  The wrap is made from a polymer material, “mixed with polyethylene or polypropylene, for example, YUPO manufactured by YUPO Corporation” (page 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified YAMADA to provide disclose wherein the one or more filter wrappers are biaxially-drawn films.  The instant application discloses the use of Yupo as the biaxially-drawn film.  ONO teaches Yupo in a disclosure for cigarette wrappings before the effective filing date.  A person of ordinary skill in the art would obviously use Yupo manufactured films, including available biaxially-drawn films, when selecting material for the filter wrappers.  Doing so would improve deformation and resist tears in the wrapping.
Response to Amendment/Arguments
Applicant's arguments filed December 7, 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the prior art does not disclose the improvement of the comfort of holding a smoking article, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues, “Kuersteiner teaches that it would be preferable for the mouth end to return to a perfect circle (0% ovality) after deformation…from this disclosure it would not be possible to limit the compression recovery after a compression load of 2.5 N is applied to 60% or more and less than 80%” (page 6-7 applicant’s remarks).   A prior art reference is considered in its entirety.  It is well settled that the disclosure of a reference is not limited to preferred embodiments In re Fracalossi, 681 F.2d 792, 794, 215 USPQ 569, 570 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976). A reference is relevant for all that it contains, including non-preferred embodiments because a non-preferred portion of a reference is just as significant as the preferred portion in assessing the patentability of claims. In re Heck, 669 F.2d 1331, 1333, 216 USPQ 1038, 1039 (Fed. Cir. 1983), In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).
Applicant argues, “The smoking article disclosed in Kuersteiner is different from the smoking article provided with a filter wound with an outer wrapper having a specific compression recovery of the present invention.” (page 7 applicant’s remarks).   As discussed above, recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.  The smoking article taught in Kuersteiner has compression recovery as taught in ¶114.  The application of a certain Newton force and specific compression recovery is a newly disclosed property, but a property does not distinguish over the composition of the reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726